Citation Nr: 1037487	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a left ankle disorder.

2.  Entitlement to an effective date earlier than August 27, 
2004, for the restoration of compensation benefits reduced due to 
incarceration.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1987 to September 
1991.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
increased the disability rating for the Veteran's left ankle 
disorder to 20 percent.  This appeal also comes to the Board from 
an October 2004 RO administrative decision that determined that 
the effective date for the restoration of the Veteran's 
compensation benefits previously reduced due to incarceration was 
August 27, 2004 (with payments continued September 1, 2004), and 
not May 18, 1999.

The issue of an increased rating for a left ankle disorder is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran did not provide notice to VA that he had been 
released from incarceration until August 27, 2004.


CONCLUSION OF LAW

The criteria are not met for an effective date prior to August 
27, 2004, for the restoration of compensation benefits previously 
reduced due to incarceration.  38 U.S.C.A. §§ 5301, 5313 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.665 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, with regard to the claim for an earlier effective date 
for compensation benefits previously reduced due to 
incarceration, it does not involve a claim for benefits under 38 
U.S.C.A. Chapter 51; rather, the claim falls under 38 U.S.C.A. 
Chapter 53.  See Lueras v. Principi, 18 Vet. App. 435 (2004) 
(VCAA notice and assistance provisions do not apply to chapter 53 
proceedings involving special provisions relating to benefits).  
In any case, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to present 
information and evidence in support of the claim, and there is no 
indication that any additional notice or development would aid 
the veteran in substantiating his claim.  Thus, the notice and 
assistance provisions are not applicable to this appeal.

Analysis

Under VA laws and regulations, any Veteran who is incarcerated in 
a federal, state, or local penal institution in excess of 60 days 
for conviction of a felony shall not be paid compensation in 
excess of the amount specified in 38 C.F.R. § 3.665(d) beginning 
on the 61st day of incarceration.  38 C.F.R. § 3.665(a).  

Under 38 C.F.R. § 3.665(i)(1), the award of such incarcerated 
Veteran, upon release from incarceration of the Veteran, shall be 
resumed the date of release from incarceration if VA receives 
notice of release within one year following release; otherwise, 
the award shall be resumed the date of receipt of notice of 
release.  

In this case, in August 2000, the RO notified the Veteran that, 
due to his incarceration from 1995 to 1999 following conviction 
of a felony, his compensation benefits would be reduced.  

In August 2004, the Veteran submitted a copy of his Order of 
Parole, indicating that he was released from incarceration on May 
18, 1999 and seeking restoration of compensation benefits from 
that date.

In an October 2004 administrative decision, the RO determined 
that the Veteran's compensation benefits can be restored only 
from September 1, 2004, because he failed to report that he had 
been paroled within one year of the parole.

In an October 2006 report of contact, it was indicated that there 
was no indication in the Veteran's counseling/evaluation 
rehabilitation folder that he was on parole prior to his August 
2004 notification to VA that he was on parole.

The Veteran contends that, following his release from 
incarceration in May 1999, he filed a form for a change of 
address, submitted an application for vocational rehabilitation, 
and contacted the RO and his VA medical center (VAMC) for 
information regarding benefits.  He contends that such contact 
should be sufficient as notice that he had been released from 
incarceration.

However, the Board finds that such contact to be insufficient as 
there is no evidence that he reported his release from 
incarceration during his alleged contact with the RO and VAMC in 
May 1999.  In this case, no definitive evidence was submitted to 
VA of the Veteran's parole until August 27, 2004.

In sum, the Board finds that the evidence of record establishes 
that VA did not receive notice of the Veteran's parole until 
August 27, 2004, approximately five years following his date of 
release from incarceration.  See 38 C.F.R. § 3.665(i)(1).

In this case, application of the law to the facts is dispositive 
and the appeal must be denied because, under the law, there is no 
entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).




ORDER

An effective date earlier than August 27, 2004, for the 
restoration of compensation benefits previously reduced due to 
incarceration is denied.  


REMAND

Before addressing the merits of the Veteran's claim for an 
increased rating for his left ankle disorder, the Board finds 
that additional development of the evidence is required.

First, the Veteran has submitted an application for disability 
benefits with the Social Security Administration (SSA).  It is 
also unclear whether the Veteran is receiving SSA disability 
benefits due to his left ankle disability.  However, while it 
appeared that the RO attempted to obtain these records in 
November 2008, a response was never received.  In this regard, 
VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other agencies.  
38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  While disability determinations by 
the SSA are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits, and VA has a duty to 
assist the Veteran in gathering these records.  Voerth v. West, 
13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Thus, a remand is warranted for further attempts to 
obtain these records.

Next, a remand is necessary for another VA examination of the 
Veteran's left ankle disorder to determine the current nature and 
severity of said disorder.  In this regard, the last examination 
of the Veteran's left ankle was in February 2008, over two years 
ago, and a more current examination would be helpful in deciding 
his appeal, especially because he has indicated that his left 
ankle disorder has worsened.  See, e.g., a letter from the 
Veteran dated in May 2008.  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month-old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does 
not adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  

In this regard, VA's duty to assist the Veteran includes 
obtaining relevant medical records and a thorough and 
contemporaneous medical examination in order to determine the 
nature and extent of the Veteran's disability.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA records associated 
with the Veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file, and the 
Veteran must be notified.

2.  Thereafter, the AOJ should schedule the 
Veteran for a VA orthopedic examination, to 
address the severity of the Veteran's 
service-connected left ankle disorder.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings of the left ankle.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional loss 
associated with the left ankle disability due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, pain on 
pressure or manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The examination report also should include a 
discussion of the existence of any arthritis 
in the left ankle and the extent of any 
arthritis found in the left ankle.

Finally, the examiner should indicate the 
effect the Veteran's left ankle disability 
has on his ability to obtain and maintain 
gainful employment.  

3.  Following completion of the above 
development, readjudicate the Veteran's claim 
for a disability rating in excess of 20 
percent for the service-connected left ankle 
disorder in light of the VA examination 
provided and any additional evidence received 
since the November 2009 supplemental 
statement of the case (SSOC).  In doing so, 
other Diagnostic Codes that may be more 
appropriate in reflecting the current 
symptomatology of the Veteran's 


left ankle disorder should be considered.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his attorney 
another SSOC and give them an opportunity to 
respond before returning the file to the 
Board for further appellate consideration.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009). The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


